Opinion issued August 8, 2019




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-19-00492-CV
                             ———————————
    IN RE INTERNCONTINENTAL TERMINALS COMPANY LLC, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

       The real party in interest, Mary Zavala, has filed an unopposed motion to

dismiss the petition for writ of mandamus filed by relator, Intercontinental

Terminals Company LLC.1 No opinion has issued.




1
       The underlying case is In re Mary D. Zavala, cause number 2019-29503, pending
       in the 113th District Court of Harris County, Texas, the Honorable Rabeea Sultan
       Collier presiding.
      Accordingly, we grant the motion and dismiss the petition for writ of

mandamus. See TEX. R. APP. P. 42.1(a).

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                         2